DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance 
01.	Claims 21-40 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 21, 27, and 37 are allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 21: "[a] microelectronic device comprising: a first semiconductor die comprising: a substrate; a first standard cell disposed on the substrate; a first plurality of metal layers disposed on the first standard cell and forming a first die stack, metal layers of the first plurality of metal layers alternatingly, in a direction extending away from the substrate, being a layer of metal lines and a layer of vias, the first plurality of metal layers including: a first metal layer closest to the first standard cell; a last metal layer farthest from the first standard cell; and a first power distribution network layer disposed above the first standard cell and below the last metal layer, the first power distribution network layer configured to provide at least one of a supply voltage or ground to the first standard cell, wherein the first power distribution network layer is thicker than the first metal layer and the last metal layer," as specifically structured and interrelated in the context of the claims.
With respect to product claim 27: "[a]n active-on-active microelectronic device, comprising: a first die having a first plurality of metal layers formed in a first plurality of interlevel dielectric layers to provide a first stack structure; a second die having a standard cell formed therein and a second plurality of metal layers disposed on the standard cell to provide a second stack structure, wherein the first die is stacked on and bonded to the second die at a bonding interface to provide a die stack; and a first power distribution network layer of the second stack structure located between a first metal layer of the second plurality of metal layers closest to the standard cell and a last metal layer of the second plurality of metal layers farthest from the standard cell, the first power distribution network layer configured to provide at least one of a supply voltage or ground to the standard cell, wherein the first power distribution network layer is thicker than the first metal layer and the last metal layer," as specifically structured and interrelated in the context of the claims. 
With respect to product claim 37: "[a] A microelectronic device comprising: a first semiconductor die comprising: a first substrate; a first plurality of metal layers disposed on the first substrate, metal layers of the first plurality of metal layers alternatingly, in a direction extending away from the first substrate, being a layer of metal lines and a layer of vias, the first plurality of metal layers comprising: a first metal layer; a first power distribution network layer disposed over the first metal layer and configured to provide at least one selected from the group consisting of a supply voltage and ground; and second metal layer disposed over the first power distribution network layer, wherein the first power distribution network layer is thicker than the first metal layer and the second metal layer,"  as specifically structured and interrelated in the context of the claims. 
Although various prior art references (for example, "Kim," "Konishi," "Minami," "Daubenspeck," "Yamamichi," "Yokoyama," "Or-Bach," "Lu") disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations(s), as structured and interrelated in the context of the claims. 
CONCLUSION 
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814